Citation Nr: 0835506	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel 


INTRODUCTION

The veteran had recognized guerrilla service from December 
1943 to November 1945.  He died in February 2003.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDING OF FACT

The veteran had recognized guerrilla service from December 
1943 to November 1945; he did not possess the requisite 
service to allow his surviving spouse to qualify for VA 
nonservice-connected death pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA nonservice connected death benefits 
is not established.  38 U.S.C.A. §§ 101(2), 107(a), 1310, 
1521, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  
3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).


However, in this case and on the specific limited question 
before the Board, notice is not required because the issue 
presented involves a claim for nonservice-connected pension 
benefits based on the service of an individual who did not 
have active military service during a period which so 
qualifies.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  As discussed below, the 
appellant's claim cannot be substantiated as a matter of law 
and, thus, VCAA notice is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Legal Criteria, Factual Background, and Analysis

The appellant seeks entitlement to nonservice-connected death 
pension based on the service of her husband, who died in 
February 2003.  

The record contains a September 1947 certification that the 
veteran had service with the 14th Infantry Regiment of the 
Army of the United States from July 25, 1942 to May 18, 1947.  
However, in November 1953, the National Personnel Records 
Center (NPRC) certified that "military status as a member of 
the Army of the United States, previously granted through 
alleged service with the 14th Infantry Regiment (Philippine 
Army), has been revoked.  Determination has been made to the 
effect that any military service subject may have had was as 
a member of the Philippine Army, inducted into the service of 
the Armed Forces of the United States."  The dates of 
service were noted as December 15, 1943, to November 20, 
1945.

The record also contains a roster prepared by the Department 
of the Army in January 1954 containing the names of those 
individuals determined to have acquired Army of the United 
States status through service with the 14th Infantry 
(Philippine Army).  This roster was the result of "an 
exhaustive study the history and organization of the 14th 
Infantry (Philippine Army)."  It included the names of 122 
individuals who were "the only Philippine Army personnel 
determined to have acquired Army of the United States status 
while serving with the 14th Infantry (Philippine Army)."  The 
veteran's name is not on the list.

The appellant has submitted a United States Army 
Certification of Military Service (NA Form 13038) dated in 
June 1988 that noted the veteran had service in the Army of 
the United States from July 25, 1942, to May 18, 1947.  

The RO requested from NPRC a re-certification of the 
veteran's service, and in a statement dated April 28, 2006, 
NPRC certified that the veteran served with the Philippine 
Guerillas from December 15, 1943, to November 20, 1945.  

Nonservice-connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§  1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claim must be based on 
qualifying service of a veteran.  38 U.S.C.A. §§  101(2), 
(24), 1521; 38 C.F.R. §§  3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non- 
service-connected death pension benefits.  38 C.F.R. § 
3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army. Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department. See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service Department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  In this case, the veteran's service has been verified, 
as detailed above.

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the U.S. Armed Forces, Far East (USAFFE) 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
U.S. shall not be deemed to have been active military, naval, 
or air service for the purposes of nonservice-connected death 
benefits. See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The 
veteran's service pre-dates July 1, 1946.  Therefore, 
regrettably, the Board finds that the appellant is not 
eligible for the requested benefit based on the veteran's 
service.  While the veteran's service, as described above, 
may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a nonservice- 
connected death pension.

In this case it is the law that is dispositive of the issue.  
The evidence shows that the veteran did not have the 
requisite type of service to establish entitlement to VA 
death pension benefits.  Accordingly, entitlement to VA 
nonservice-connected death pension benefits is not warranted.


ORDER

Entitlement to a nonservice-connected death pension is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


